Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 are 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially" in claims 2 and 9 is a relative term which renders the claim indefinite.  The term " substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what would constitute as “substantially equal” from the context of the claim language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 12, 15-16, 29, and 55  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (US 6,392,411).

Regarding claim 1, Goto teaches an apparatus for controlling at least one gradient coil of a magnetic resonance imaging (MRI) system, the apparatus comprising: 

	at least one computer-readable storage medium storing processor executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform a method comprising: 
	receiving information specifying at least one target pulse sequence [Fig. 1, wherein a FSE sequence is target sequence. See Fig. 5 as well. See also rest of reference.]; 
	determining a corrected pulse sequence to control the at least one gradient coil based on the at least one target pulse sequence and a hysteresis model of induced magnetization in the MRI system caused by operation of the at least one gradient coil [Fig. 1, wherein the FSE sequence is corrected by adding the rewinder pulses are added to reduce the residual magnetization. See also Fig. 3. See also Fig. 5, which also shows a FSE sequence and Figs. 6-8 and rest of reference.], wherein determining the corrected pulse sequence comprises: 
		using the hysteresis model to determine a first corrected pulse amplitude of a first corrected pulse within the corrected pulse sequence based on a measure of the induced magnetization in the MRI system caused by operation of the at least one gradient coil, wherein determining the first corrected pulse amplitude of the first corrected pulse is based on the hysteresis model and at least a second corrected pulse amplitude of a second corrected pulse that occurs earlier in the corrected pulse sequence than the first corrected pulse [See Fig. 2-3, wherein earlier gradient gy1ri occurs before gy2ri. In Fig. 3, the hysteresis model shows that the gradient amplitude of gy2ri is based on the earlier pulse, gy1ri, amplitude. Fig. 3, shows that all the pulse amplitudes are connected.  See also Fig. 5, which shows a similar pulse sequence and the hysteresis curves in Figs. 6-8. See also rest of reference.]; and
[Fig. 1 and 5, wherein the pulse sequence is executed. See also rest of reference.].

Regarding claim 2, Goto further teaches wherein the corrected pulse sequence includes a corrected gradient pulse sequence and controlling the at least one gradient coil comprises driving the at least one gradient coil with the corrected gradient pulse sequence such that a strength of a 9544980.1Application No.: 16/684,9763 Docket No.: 00354.70033US01 After Final Office Action of June 1, 2021 gradient field formed in at least a portion of an imaging region of the MRI system is substantially equal to a target magnetic field strength that the target pulse sequence is designed to achieve [Figs. 3 and 6-8, wherein the gradient amplitudes are corrected to reduce residual magnetization. Fig. 1 and 5, wherein said corrected gradients are executed during the pulse sequence. See also rest of reference.].

Regarding claim 3, Goto further teaches wherein determining the corrected pulse sequence is further based on a current state of the hysteresis model [See Fig. 3 and 6-8, wherein the current hysteresis models of pulse sequence of Fig. 1 and Fig. 5 are used. See also rest of reference.].

Regarding claim 8, Goto further teaches wherein determining the corrected pulse sequence comprises iteratively determining the corrected pulse sequence [See Fig. 3 and 6-8, wherein the each gradient amplitude is determined in an iterative fashion, from the first gradient amplitude to the final gradient amplitude, to determine the corrected pulse sequence. See also Fig. 1 and 5, and rest of reference.].

Regarding claim 12, Goto further teaches wherein the corrected pulse sequence comprises a corrected gradient pulse sequence and determining the corrected gradient pulse sequence comprises determining an amplitude of every pulse of the corrected gradient pulse sequence by iterating from a beginning gradient pulse of the corrected gradient pulse sequence to a final gradient pulse of the corrected gradient pulse sequence, wherein the amplitude of a particular corrected gradient pulse of the corrected gradient pulse sequence is based on at least one previous corrected gradient pulse of the corrected gradient pulse sequence [See Fig. 3 and 6-8, wherein the amplitude of each gradient is taken into account and the following gradient’s amplitude is based on the previous gradient’s amplitude to reduce residual magnetization. See also rest of reference.].

Regarding claim 15, Goto further teaches further comprising the MRI system [See Col. 1, lines 57-62, wherein a permanent magnet MRI system is used. See also rest of reference.].

Regarding claim 16, Goto further teaches further comprising the at least one gradient coil [See Col. 1, lines 62-67, wherein the pulse sequence in Fig. 1 uses gradient fields. Therefore, gradient coils are used. See also rest of reference.].

Regarding claim 29, the same reasons for rejection as claim 1 above also apply to this claim. Claim 29 is merely the method version of apparatus claim 1.

Regarding claim 55, the same reasons for rejection as claim 1 above also apply to this claim. Claim 55 is merely the non-transitory computer-readable storage medium version of apparatus claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Goto, in view of Novak (“Difficulty in identification of Preisach hysteresis model weighting function using first order reversal curves method in soft magnetic materials”).

Regarding claim 4, Goto teaches the limitations of claim 1, which this claim depends from.
	However, Goto is silent in teaching wherein the hysteresis model comprises a plurality of weights, a respective plurality of lower magnetic field strength values and a respective plurality of upper magnetic field strength values, wherein each of 7726671.1Application No.: Not Yet Assigned4 Docket No.: 00354.70033US01 Preliminary Amendment the plurality of weights is associated with a respective one of the plurality of lower magnetic field strength values and a respective one of the upper magnetic field strength values.
	Novak, which is also in the field of compensating hysteresis effects, teaches wherein the hysteresis model comprises a plurality of weights, a respective plurality of lower magnetic field strength values and a respective plurality of upper magnetic field strength values, wherein each of 7726671.1Application No.: Not Yet Assigned4 Docket No.: 00354.70033US01 Preliminary Amendment the plurality of weights is associated with a respective one of the plurality of lower magnetic field strength values and a respective one of the upper magnetic field strength values [See equation 1 and Fig. 2 and 17. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Goto and Novak because Goto teaches that magnetic elements in MRI apparatuses cause hysteresis, which will cause perturbations/distortions. Novak teaches using a Preisach model can be used for detailed analysis of hysteresis and can be used to correct effects of hysteresis [Preisach – see equation 1 and corresponding Section 2. Theory. See also rest of reference.], which is an object of Goto.

Regarding claim 5, Goto and Novak teach the limitations of claim 4, which this claim depends from.
	However, Goto is silent in teaching wherein the hysteresis model comprises a Preisach model.
	Novak further teaches wherein the hysteresis model comprises a Preisach model [See equation 1. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Goto and Novak because Goto teaches that magnetic elements in MRI apparatuses cause hysteresis, which will cause perturbations/distortions. Novak teaches using a Preisach model can be used for detailed analysis of hysteresis and can be used to correct effects of hysteresis [Preisach – see equation 1 and corresponding Section 2. Theory. See also rest of reference.], which is an object of Goto.

Claims 4-5 can also be rejected under 35 U.S.C. 103 as being unpatentable over previously cited Goto, in view of Li (“Finite element analysis of gradient z-coil induced eddy currents in a permanent MRI magnet”).

Regarding claim 4, Goto teaches the limitations of claim 1, which this claim depends from.
	However, Goto is silent in teaching wherein the hysteresis model comprises a plurality of weights, a respective plurality of lower magnetic field strength values and a respective plurality of upper magnetic field strength values, wherein each of 7726671.1Application No.: Not Yet Assigned4 Docket No.: 00354.70033US01 Preliminary Amendment the plurality of weights is associated with a respective one of the plurality of lower magnetic field strength values and a respective one of the upper magnetic field strength values.
[See Page 151. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Goto and Li because Goto teaches that magnetic elements in MRI apparatuses cause hysteresis, which will cause perturbations/distortions. Li teaches using a Preisach model can be used for detailed analysis of hysteresis in MRI apparatuses and can be used to correct effects of hysteresis [Li - See Page 151. See also rest of reference.], which is an object of Goto.

Regarding claim 5, Goto and Li teach the limitations of claim 4, which this claim depends from.
	However, Goto is silent in teaching wherein the hysteresis model comprises a Preisach model.
	Li further teaches wherein the hysteresis model comprises a Preisach model [See page 151. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Goto and Li because Goto teaches that magnetic elements in MRI apparatuses cause hysteresis, which will cause [Li - See Page 151. See also rest of reference.], which is an object of Goto.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Goto, in view of Novak, and in further view of Kaufman (US 5,227,728).

Regarding claim 6, Goto and Novak teach the limitations of claim 4, which this claim depends from.
	Novak further teaches wherein each of the plurality of weights is determined using at least one previously-obtained hysteresis measurement [Page 470-474. See also rest of reference.].
	However, Goto and Novak are silent in teaching at least one previously-obtained hysteresis measurement obtained with a multi-element probe.
	Kaufman further teaches at least one previously-obtained hysteresis measurement obtained with a multi-element probe [See Col. 4, lines 46-62 and Col. 5, lines 37-51, wherein arrayed Hall probes can be used to measure the net magnetization (which includes hysteresis) as well as other types multi-element probes. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Goto and Novak and the teachings of Kaufman because Kaufman teaches that it is known in the art to use multi-element probes, [Kaufman -See Col. 4, lines 46-62 and Col. 5, lines 37-51].

Claims 6 can also be rejected under 35 U.S.C. 103 as being unpatentable over previously cited Goto, in view of Li,  and in further view of Kaufman (US 5,227,728).

Regarding claim 6, Goto and Li teach the limitations of claim 4, which this claim depends from.
	Li further teaches wherein each of the plurality of weights is determined using at least one previously-obtained hysteresis measurement [See page 151. See also rest of reference.].
	However, Goto and Li are silent in teaching at least one previously-obtained hysteresis measurement obtained with a multi-element probe.
	Kaufman further teaches at least one previously-obtained hysteresis measurement obtained with a multi-element probe [See Col. 4, lines 46-62 and Col. 5, lines 37-51, wherein arrayed Hall probes can be used to measure the net magnetization (which includes hysteresis) as well as other types multi-element probes. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Goto and Li and the teachings of Kaufman because Kaufman teaches that it is known in the art to use multi-element probes, such as arrayed Hall probes, to measure the magnetic fields (including effects of hysteresis) in a MRI apparatus [Kaufman -See Col. 4, lines 46-62 and Col. 5, lines 37-51].

Claims 7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Goto, in view of Kaufman (US 5,250,901. Herein referred to as ‘901 to not be confused with the above cited Kaufman.).

Regarding claim 7, Goto teaches the limitations of claim 1, which this claim depends from.
	Goto further teaches wherein the MRI system includes a ferromagnetic elements [See Col. 1, lines 56-62.], and wherein the hysteresis model represents effects of hysteresis induced at least in the ferromagnetic element by operation of the at least one gradient coil [See Fig. 3 and 6-8. See also rest of reference.].
	However, Goto is silent in teaching wherein the ferromagnetic elements includes a ferromagnetic yoke. 
	‘901, which is also in the field of MRI, teaches wherein the MRI system includes a ferromagnetic yoke [Fig. 6, see iron yoke.], and wherein the hysteresis model represents effects of hysteresis induced at least in the ferromagnetic yoke by operation of the at least one gradient coil [Col. 4, lines 38-51, wherein hysteresis caused by iron materials can be compensated for. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Goto and ‘901 because Goto teaches an MRI apparatus with a permanent magnetic and ‘901 teaches that it is known in the art to replace permanent magnets with magnets with ferromagnetic yokes [‘901 – Fig. 6; Col. 6, lines 40-44]. 

Regarding claim 17, Goto teaches the limitations of claim 15, which this claim depends from.
	However, Goto is silent in teaching wherein the MRI system comprises a ferromagnetic yoke.
	 ‘901, which is also in the field of MRI, teaches wherein the MRI system comprises a ferromagnetic yoke [Fig. 6, see iron yoke. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Goto and ‘901 because Goto teaches an MRI apparatus with a permanent magnetic and ‘901 teaches that it is known in the art to replace permanent magnets with magnets with ferromagnetic yokes [‘901 – Fig. 6; Col. 6, lines 40-44]. 

Regarding claim 18, Goto and ‘901 teach the limitations of claim 17, which this claim depends from.
	Goto is silent in teaching wherein the ferromagnetic yoke comprises: a first plate comprising ferromagnetic material; a second plate comprising ferromagnetic material; and a frame comprising ferromagnetic material coupled to the first plate and the second plate.
	‘901 further teaches wherein the ferromagnetic yoke comprises: a first plate comprising ferromagnetic material [Fig. 6, iron yoke 50. Col. 7, lines 53-59, wherein the yoke includes end plates.]; a second plate comprising ferromagnetic material [Fig. 6, iron yoke 50. Col. 7, lines 53-59, wherein the yoke includes end plates.]; and a frame comprising ferromagnetic material [Fig. 6, iron yoke 50. Col. 7, lines 53-59, wherein the yoke includes 4 posts that are used to support the end plates.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Goto and ‘901 because Goto teaches an MRI apparatus with a permanent magnetic and ‘901 teaches that it is known in the art to replace permanent magnets with magnets with ferromagnetic yokes [‘901 – Fig. 6; Col. 6, lines 40-44]. 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Goto, in view of Ma (EP 1 004 892).

Regarding claim 9, Goto and Ma teach the limitations of claim 8, which this claim depends from.
	Goto further teaches determining a final corrected pulse sequence and the hysteresis model, wherein controlling the at least one gradient coil comprises driving the at least one gradient coil with a final gradient pulse sequence of the final corrected pulse sequence such that a strength of a gradient field formed in at least a portion of an imaging region of the MRI system is substantially equal to a target magnetic field strength value [Fig. 1 and Fig. 5, wherein the gradient pulse sequences are executed and are corrected for hysteresis effects. Figs. 3 and 6-8, wherein the gradient amplitudes are based on previous gradient amplitudes to reduce residual magnetization. See also rest of reference.].

	Ma, which is also in the field of MRI, teaches wherein iteratively determining the corrected pulse sequence comprises: 
	determining an initial corrected pulse sequence based on the target pulse sequence and the hysteresis model [¶0033-0037, wherein the calibration process uses a pulse sequence that is iteratively corrected. See also rest of reference.]; and 
	determining a final corrected pulse sequence based on the initial corrected pulse sequence and the hysteresis model [¶0033-0037, wherein the calibration process uses a pulse sequence that is iteratively corrected. See also rest of reference.], 
	wherein controlling the at least one gradient coil comprises driving the at least one gradient coil with a final gradient pulse sequence of the final corrected pulse sequence such that a strength of a gradient field formed in at least a portion of an imaging region of the MRI system is substantially equal to a target magnetic field strength value [¶0033-0037 and Fig. 12-13, wherein the final corrected pulse sequence parameters are stored in the look-up table to be used in a further pulse sequence. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Goto and Ma because both Goto and Ma teach methods, related to MRI, to correct for hysteresis and because Ma teaches that it is known in the art to process a pulse sequence iteratively so that each gradient is individually  [Ma – Fig. 12. See also rest of reference.] and this would have been beneficial because Goto teaches correcting a plurality of gradients [Miyamoto – Fig. 1 and 5. See also rest of reference.].

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Goto, in view of Sueoka (US 2013/0154642).

Regarding claim 13, Goto teaches the limitations of claim 1, which this claim depends from.
	Goto further teaches the transmit coil and a receive coil [Fig. 4, transmit coil 1t and receive coil 1r. See also rest of reference.].
	However, Goto is silent in teaching wherein determining the corrected pulse sequence comprises determining a corrected transmit radio frequency (RF) pulse sequence used to control a RF transmit coil and/or a corrected receive RF pulse sequence used to control a RF receive coil.
	Sueoka, which is also in the field of MRI, teaches wherein determining the corrected pulse sequence comprises determining a corrected transmit radio frequency (RF) pulse sequence used to control a RF transmit coil and/or a corrected receive RF pulse sequence used to control a RF receive coil [Abstract; ¶0029. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Goto and Sueoka because Goto teaches correcting hysteresis effects and Sueoka also teaches a method of correcting hysteresis [See Fig. 5-6 of Sueoka. See also rest of reference.]. Sueoka also teaches that it would be beneficial to correct the center frequency of RF pulses to further improve the quality of the acquired MRI signals [Sueoka - ¶0010-0012; ¶0029].

Regarding claim 14, Goto and Sueoka teach the limitations of claim 13, which this claim depends from.
	Goto is silent in teaching wherein: determining a corrected transmit RF pulse sequence comprises adjusting a center frequency or phase of a transmit RF pulse of the corrected transmit RF pulse sequence.
	Sueoka further teaches wherein: determining a corrected transmit RF pulse sequence comprises adjusting a center frequency or phase of a transmit RF pulse of the corrected transmit RF pulse sequence [Abstract; ¶0029; Fig. 8 all show that the corrected center frequencies are used and then data is acquired from the corrected center frequency. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Goto and Sueoka because Goto teaches correcting hysteresis effects and Sueoka also teaches a method of correcting hysteresis [See Fig. 5-6 of Sueoka. See also rest of reference.]. Sueoka also teaches that it would be beneficial to correct the center frequency of RF pulses to further improve the quality of the acquired MRI signals [Sueoka - ¶0010-0012; ¶0029].

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896